 196DECISIONSOF NATIONALLABOR RELATIONS BOARDupon months before this petition was filed.Accordingly,we rejectthiscontention.[The Board directed that the Regional Director for the Twenty-first Region shall, within ten (10) days from the date of this Direction,open and count the ballot of Joseph DeYoung, and serve upon theparties a supplemental tally of ballots.]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision and Direction.ChicopeeManufacturing Corporation,PetitionerandUnitedTextileWorkers of America,Local444,AFL-CIO' and Tex-tileWorkers Union of America,AFL-CIO 2Chicopee Manufacturing CorporationandTextile Workers Unionof America,AFL-CIO,Petitioner.Cases Nos. 13-RM-256 and13-RC-3767.July 12, 1956DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on March 1, 1956, underthe supervision of the Regional Director for the Thirteenth Regionamong the employees in the stipulated unit.Upon completion ofthe election, the parties were furnished a tally of ballots which showedthat all but 1 of the 60 eligible voters cast ballots, of which 32 werefor TWUA, 26 for Local 444, and 1 against both participating organ-izations.Timely objections were filed by Local 444 asserting that (1) TWUApurchased the votes of some of the employees; (2) TWUA distributedon the eve of the election a leaflet containing false statements whichLocal 444 had no opportunity to rebut; and (3) TWUA threatenedcertain employees with the loss of their jobs if they did not join andvote for that Union.The Regional Director investigated the objec-tions and on April 23, 1956, issued his report on objections in whichhe found that the objections were without merit, recommended thatthe objections be overruled and that the TWUA be certified.Local444 excepts only to the Regional Director's findings with respect tothe second objection.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.Herein called Local 444.2Hereincalled TWUA.116 NLRB No. 21. CHICOPEEMANUFACTURINGCORPORATION1972.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties stipulated and we find that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's Bensen-ville, Illinois,'plant, excluding office clerical employees, professionalemployees, guards, laboratory quality control employees and tech-nicians, and supervisors as defined in the Act.5.As Local 444 does not except to the Regional Director's findingsthat there was no merit in the first and third objections, we adopt theRegional Director's recommendation and overrule these objections.Local 444 alleges in its second objection and exceptions that on orabout February 29, 1956, the day before the election, TWUA dis-tributed to all employees a leaflet falsely stating that Local 444 wasguilty of a "double cross" and "sell out" by "sign [ing] an agreementin futuro which . . . deprived the employees of a wage increase andaccordingly a vote for . . . [Local 444] would be tantamount to theemployees denying themselves a wage increase in the future."Local444 contends that under the rule of theGummed Productscase 3 thisstatement exceeded the limits of legitimate propaganda.Local 444contends further that it had no opportunity for rebuttal because theleaflet was issued on the eve of the election.The Regional Director found that the leaflet contained no claimconcerning the signing of a new agreement by Local 444 and theEmployer, but correctly referred to Local 444's declaration at a Boardhearing held on January 16, 1956, that the existing contract hadautomatically renewed itself in the absence of notice to the contrary.material factual misrepresentation in the leaflet of the type proscribedby the Board in theGummed Productscase.We cannot reasonablyconclude that any part of the challenged statement, including theTWUA's accusations of a "'double cross" and "sell out" by Local444, could have so affected the employees as to impair their abilityto make a free, uncoerced, and uninhibited choice of a collective-bar-gaining representative in the election.We also find in agreementwith the Regional Director that the circulation of the leaflet of Feb-ruary 29, 1956, on the eve of the election did not violate the ruleestablished in thePeerless Plywoodcase 4 against campaign speechesmade within 24 hours of the time scheduled for the election.TheaGummed Products,Inc..112 NLRB 1092.' 107 NLRB 427. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD .Board specifically exempted from this rule the circulation of cam-paign literature within the 24-hour period.Moreover, as the RegionalDirector points out, an earlier TWUA leaflet, dated January 18, 1956,containing statements similar to these in the disputed leaflet, re-mained unanswered by Local 444 although there was ample time toreply thereto during the approximately 6 weeks before the election.Accordingly, we find that the second objection is without merit andoverrule it.As we have overruled the objections to the election, and as the tallyof ballots shows that TWUA received a majority of the valid ballotscast, we shall certify TWUA as the collective-bargaining representa-tive of the employees in the appropriate unit.[The Board certified Textile Workers Union of America, AFL-CIO, as the designated collective-bargaining representative of the em-ployees of Chicopee Manufacturing Corporation, in the unit hereto-fore found to be appropriate.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Certification of Representatives.Langenberg Hat Company1andKatherine Kuehn and AdaliaReinhardt,PetitionersandUnited Hatters, Cap&MillineryWorkers International Union,AFL-CIO.Case No. 14-RD-95.July 16,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry L. Jalette, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioners, employees of the Employer, assert that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees involved herein.The Union has been certi-fied by the Board as such representative.3.The Union contends that the petition should be dismissed on thegrounds that (1) there is an outstanding court decreeenforcing aBoard decision ordering the Employer to bargain with the Union;(2) theUnion hasfiled unfair labor practice charges against the Em-1The Employer's name appearsascorrected at the hearing.116 NLRB No. 25.